855 S.W.2d 25 (1993)
Alonzo TRAYLOR, Appellant,
v.
The STATE of Texas, Appellee.
No. 08-92-00227-CR.
Court of Appeals of Texas, El Paso.
April 7, 1993.
*26 Bruce Anton, Jackson & Anton, Dallas, for appellant.
John Vance, Criminal Dist. Atty., Dallas, for State.
Before KOEHLER, BARAJAS and LARSEN, JJ.

OPINION
LARSEN, Justice.
Alonzo Traylor appeals his conviction for possession with intent to deliver cocaine, enhanced. A jury found him guilty and assessed punishment at 35 years' imprisonment and a fine of $1. We affirm.
Appellant's sole point of error asserts the trial court erred by refusing to suppress the contraband. The trial court overruled defendant's motion to suppress after a pretrial hearing February 13, 1992. During trial, when the State offered in evidence an exhibit describing the contraband, defense counsel expressly said he did not object to its admission.
After the trial court overrules a pretrial motion to suppress evidence, defendant need not object to that same evidence at trial to preserve error on appeal. Dean v. State, 749 S.W.2d 80, 83 (Tex.Crim.App. 1988); Moraguez v. State, 701 S.W.2d 902, 904 (Tex.Crim.App.1986); Williams v. State, 834 S.W.2d 502, 507 (Tex.App.Fort Worth 1992, pet. ref'd); Gonzalez v. State, 746 S.W.2d 878, 882 (Tex.App.El Paso 1988, no pet.). When a defendant affirmatively states during trial there is "no objection" to the challenged evidence, however, defendant waives any error in its admission despite the adverse pretrial ruling. Dean, 749 S.W.2d at 83; Moraguez, 701 S.W.2d at 904. Thus, because defense counsel specifically stated he had no objection to the exhibit describing the contraband, the issue was not preserved for review. The point of error is overruled.
The judgment of the trial court is affirmed.